Title: From Benjamin Franklin to William Shipley, 27 November 1755
From: Franklin, Benjamin
To: Shipley, William


Philada. Nov. 27. 1755.
I have just received your very obliging Favour of the 13th. September last; and as this Ship sails immediately, have little more time than to thank you cordially for communicating to me the Papers relating to your most laudable Undertaking, and to assure you, that I should esteem the being admitted into such a Society as a corresponding Member, a very great Honour, which I should be glad I could in the least deserve, by promoting in any Degree so useful an Institution. But tho’ you do not require your Correspondents to bear any Part of your Expence, you will I hope permit me to throw my Mite into your Fund, and accept of 20 Guineas I purpose to send you shortly, to be apply’d in Premiums for some Improvement in Britain, as a grateful, tho’ small, Return for your most kind and generous Intentions of Encouraging Improvements in America. I flatter myself, from that Part of your Plan, that those Jealousies of her Colonies, which were formerly entertained by the Mother Country, begin to subside. I once wrote a little Paper, tending to show that such Jealousies with Regard to Manufactures were ill-founded. It was lately printed in Boston at the End of a Pamphlet which I take the Liberty to send you. Never be discouraged by any Apprehension that Arts are come to such Perfection in England, as to be incapable of farther Improvement. As yet, the Quantity of Human Knowledge bears no Proportion to the Quantity of Human Ignorance. The Improvements made within these 2000 Years, considerable as they are, would have been much more so, if the Ancients had possess’d one or two Arts now in common Use, I mean those of Copper Plate-and Letter-Printing. Whatever is now exactly delineated and describ’d by those, can scarcely (from the Multitude of Copies) be lost to Posterity. And the Knowledge of small Matters being preserv’d, gives the Hint and is sometimes the Occasion of great Discoveries, perhaps Ages after.
The French War, which came on in 1744, took off our Thoughts from the Prosecution of my Proposal for Promoting useful Knowledge in America; and I have ever since the Peace been so engag’d in other Schemes of various kinds and in publick Affairs, as not to find Leisure to revive that useful and very practicable Project. But if I live to see our present Disturbances over in this Part of the World, I shall apply my self to it with fresh Spirit, as beside the Good that may [be] done, I hope to make myself thereby a more valuable Correspondent.
You will greatly oblige me by the Communication of the Inventions and Improvements you mention. And as it is a Maxim in Commerce, That there is no Trade without Returns, I shall be always endeavouring to ballance Accounts with you, tho’ probably never able to accomplish it.
I am, Sir, Your most obedient humble Servant
B Franklin
[Will]iam Shipley Esquire
